Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 7, line 1, “The” has been changed to --A razor comprising the--.
           (2) In claim 7, line 1, “of” has been changed to --according to--. 
           (3) In claim 7, line 2, “additionally comprising” has been changed to --and--.
           (4) In claim 7, line 2, after “frame”, --of the razor blade head-- has been added. 
           (5) Claim 8 has been deleted.
           (6) In claim 12, line 5, “at an angle” has been deleted.
           (7) In claim 12, line 5, after “, “, --at an acute angle with respect to the rear side of the frame,-- has been added.
           (8) In claim 13, line 4, “at an acute angle” has been deleted.
           (9) In claim 13, line 4, after “,”, --at an acute angle with respect to the rear side of the frame,-- has been added. 
           (10) Claim 14 has been deleted.
           (11) In claim 16, line 1, “The” has been changed to --A razor comprising the--.
           (12) In claim 16, line 1, “of” has been changed to --according to--.
           (13) In claim 16, line 1, “additionally comprising:” has been changed to --and--.
           (14) In claim 16, line 2, after “frame”, --of the razor blade head-- has been added.
           (15) Claim 17 has been cancelled.
           (16) In claim 23, line 2, “, the indented portions” and “each other on” have been deleted.
           (17) In claim 23, line 3, “opposite” has been changed to --oppositely disposed--.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Jerome Smith on August 17, 2022.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724